Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

Claims 9-19 (Canceled)





Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-19 directed to groups non-elected without traverse.  Accordingly, claims 9-19 been cancelled.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 11/07/2021, with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Tudor (US 2017/0114198 A1), hereinafter Tudor, Ota et al. (US 2020/0032047 A1), hereinafter Ota, and Bruno (US 2016/0332339 A1).
Tudor teaches the steps (A) and (B) of claim 1 but not the steps (C) and (D). Specifically the “(ii) length to width ratio of 16 to 150” and “randomly oriented within the plane of the mat.”
Ota teaches an ingredients but not the recited steps of claim 1. 
Bruno teaches “chips have a length of from 1 cm to 10 cm, a width of from 2 mm to 2 cm and a. thickness of from 0.02 mm to 0.50 mm” [0027], which is a length-to-width ratio of 0.5-5 to 5-50, while the claim requires 16-150. Further Bruno does not teach the step (A) “80 to 400 grams per square meter”, step (B) “20 to 80% by weight”, and step (D) “700 to 5000 grams per square meter.” 
The prior art of record does not teach or suggest the above limitations alone or in combination.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744